COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  WILLIAM EGGEMEYER, DIANE                         §               No. 08-19-00002-CV
  EGGEMEYER, BO EGGEMEYER, AND
  SHARYLAND DISTRIBUTION &                         §                 Appeal from the
  TRANSMISSION SERVICES, LLC,
                                                   §                112th District Court
                        Appellants,
                                                   §             of Reagan County, Texas
  v.
                                                   §                    (TC# 1855)
  CHARLES JACKSON HUGHES,
                                                   §
                          Appellee.
                                              §
                                            ORDER

       The Court GRANTS the Parties’ Motion to Reestablish the Appellate Timetable.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall be filed in this Court on or before April 28, 2019.

       IT IS SO ORDERED this 29th day of March, 2019.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.